Case 0:19-cr-60280-CMA Document 21 Entered on FLSD Docket 10/24/2019 Page 1 of 5



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                            CASE NO. 19-60280-CR-ALTONAGA

  UNITED STATES OF AMERICA

  vs.

  VICTOR FOSSI GRIECO and
  JEAN CARLOS SANCHEZ ROJAS,

                Defendant.
                        _______              /

                             UNITED STATES RESPONSE TO
                           THE STANDING DISCOVERY ORDER

         The United States hereby files this response to the Standing Discovery Order. This
  response also complies with Local Rule 88.10 and Federal Rule of Criminal Procedure 16, and is
  numbered to correspond with Local Rule 88.10.

         A.

                1.     The government is unaware of any written statement made by the
                       defendants to law enforcement.

                2.     The contents of any oral statements made by the defendants to law
                       enforcement is enclosed herein.

                3.     No defendant testified before the Grand Jury.

                4.     A copy of the defendants’ NCICs is attached.

                5.     Books, papers, documents, photographs, tangible objects, buildings or
                       places which the government intends to use as evidence at trial to prove its
                       case in chief, or were obtained or belonging to the defendant may be
                       inspected at a mutually convenient time at the Office of the United States
                       Attorney, 99 Northeast 4th Street, Miami, Florida, 6th Floor. In particular,
                       the government is including copies of pertinent materials from the search
                       warrant in this response. Additional material from the search warrant
                       (e.g., records from the phones) may be reviewed by contacting the
                       undersigned to set up a date and time that is convenient to both
                       parties. Please call the undersigned with 48-hours notice if you intend to
                       review the evidence at this date and time.
Case 0:19-cr-60280-CMA Document 21 Entered on FLSD Docket 10/24/2019 Page 2 of 5



                    The attachments to this discovery response are not necessarily copies of
                    all the books, papers, documents, etc., that the government may intend to
                    introduce at trial.

             6.     There were no physical or mental examinations or scientific tests or
                    experiments made in connection with this case. There was an analysis of
                    the purity of the gold seized and that is included within discovery.

        B.   DEMAND FOR RECIPROCAL DISCOVERY: The United States requests the
             disclosure and production of materials enumerated as items 1, 2 and 3 of Section
             B of the Standing Discovery Order. This request is also made pursuant to Rule
             16(b) of the Federal Rules of Criminal Procedure.

        C.   The government will disclose any information or material which may be
             favorable on the issues of guilt or punishment within the scope of Brady v.
             Maryland, 373 U.S. 83 (1963), and United States v. Agurs, 427 U.S. 97 (1976).

        D.   The government will disclose any payments, promises of immunity, leniency,
             preferential treatment, or other inducements made to prospective government
             witnesses, within the scope of Giglio v. United States, 405 U.S. 150 (1972), or
             Napue v. Illinois, 360 U.S. 264 (1959).

        E.   The government will disclose any prior convictions of any alleged co-conspirator,
             accomplice or informant who will testify for the government at trial.

        F.   No defendant was identified in a lineup, show-up or photo spread.

        G.   The government has advised its agents and officers involved in this case to
             preserve all rough notes.

        H.   The government will timely advise the defendant of its intent, if any, to introduce
             during its case in chief proof of evidence pursuant to F.R.E. 404(b). You are
             hereby on notice that all evidence made available to you for inspection, as well as
             all statements disclosed herein or in any future discovery letter, may be offered in
             the trial of this cause, under F.R.E. 404(b) or otherwise (including the
             inextricably-intertwined doctrine).

             The government is aware, with respect to Victor Fossi Grieco, that the defendant
             took several previous flights involving the smuggling of gold and may introduce
             evidence of that at trial to establish lack of mistake.

        I.   The defendant is not an aggrieved person, as defined in Title 18, United States
             Code, Section 2510(11), of any electronic surveillance.

        J.   The government has ordered transcribed the Grand Jury testimony of all witnesses
             who will testify for the government at the trial of this cause.


                                              2
Case 0:19-cr-60280-CMA Document 21 Entered on FLSD Docket 10/24/2019 Page 3 of 5



         K.     No contraband is involved in this indictment.

         L.     The government is aware of an aircraft allegedly used in the commission of this
                offense that is in the government's possession.

         M.     The government is not aware of latent fingerprints or palm prints which have been
                identified by a government expert as those of the defendant(s).

         N.     The government has not received a request for disclosure of the subject-matter of
                expert testimony that the government reasonably expects to offer at trial. The
                government does not intend to offer any expert testimony at trial.

         O.     The government will make every possible effort in good faith to stipulate to all
                facts or points of law the truth and existence of which is not contested and the
                early resolution of which will expedite trial. These stipulations will be discussed
                at the discovery conference.

         P.     At the discovery conference scheduled in Section A.5, above, the government will
                seek written stipulations to agreed facts in this case, to be signed by the defendant
                and defense counsel.

         The government is aware of its continuing duty to disclose such newly discovered
  additional information required by the Standing Discovery Order, Rule 16(c) of the Federal
  Rules of Criminal Procedure, Brady, Giglio, Napue, and the obligation to assure a fair trial.

         Please find attached an index with a production log setting forth the documents being
  produced.



                                                Respectfully submitted,

                                                ARIANA FAJARDO ORSHAN
                                                UNITED STATES ATTORNEY

                                           By: s/Michael N. Berger
                                               MICHAEL N. BERGER
                                               Assistant United States Attorney
                                               Court No. A5501557
                                               99 Northeast 4th Street
                                               Miami, Florida 33132-2111
                                               Tel: (305) 961-9445
                                               E-mail: michael.berger2@usdoj.gov




                                                  3
Case 0:19-cr-60280-CMA Document 21 Entered on FLSD Docket 10/24/2019 Page 4 of 5



                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the attached was filed using
  CM/ECF on October 24, 2019 and a copy of the discovery will be mailed to counsel of record:

  Counsel for Victor Fossi Grieco
  Michael J. Rosen, Esq.
  100 S.E. 2nd Street
  Suite 3400
  Miami, FL 33131

  Counsel for Jean Carlos Sanchez Rojas
  Joseph Rosenbaum
  Rosenbaum & Acevedo LLP
  40 NW 3rd Street
  Suite 200
  Miami, FL 33138


                                                   s/Michael N. Berger
                                                   Assistant United States Attorney




                                              4
Case 0:19-cr-60280-CMA Document 21 Entered on FLSD Docket 10/24/2019 Page 5 of 5



                                    Index of Documents

  Folder                  Contents
  CBP Records             Internal records and Passport Control form for Sanchez Rojas and
                          wife
  Flight Log              Images of Flight Logs for Private Aircraft
  Fossi Phone             Whatsapp conversations from Fossi Phone
  Lab Analysis            Analysis of Gold Seized from Plane
  Miranda Warnings        Signed Miranda Warnings
  NCIC                    NCIC records of Victor Fossi Grieco and Jean Carlos Sanchez Rojas
  Pictures                Pictures from Aircraft and Seizure of Gold
  ROI                     Memoranda of Interview re: Victor Fossi Grieco, Jean Carlos
                          Sanchez Rojas and Katerin Ruiz
  Rojas Phone             Whatsapp conversations and images from Sanchez Rojas Phone
  Sample Disclosure Forms Sample gold disclosure forms
  Warrant                 Search warrant for cell phones




                                              5
